7:18-cv-00523-DCC           Date Filed 10/12/18       Entry Number 111         Page 1 of 11



                                                                         RECEIVED
                                              "itlJSDC CLERK, GREENVILLE. SC
                    IN THE UNITED STATES DIS. KI T COURT t
                       FOR THE DISTRICT OF soutH C21UJtJOt111Ji PH 5: 03

                                                )
EARL GAVIN                                      )
          Plaintiff                             )
                                                )       Case No 7:18-cv-00523-DCC-JDA
vs                                              )
                                                )
EXPERIAN INFORMATION                            )
SOLUTIONS, INC.; TRANS UNION                    )
LLC; EQUIFAX, INC.                              )
          Defendants                            )
                                                )
                                                )


             PLAINTIFF OBJECTION TO THE MAGISTRATE JUDGE
                     REPORT AND RECOMMENDATION

Under 28 U.S.C. § 636(b)(l)(C) and Rule 72.3(b) of the Rules ofthis Court, Plaintiff

respectfully submit the following objections to certain of the Magistrate Judge's Report

and Recommendation, issued on September 24, 2018.


                                STANDARD OF REVIEW

When considering Defendant s motion, the court must construe the factual allegations

in the complaint in the light most favorable to the Plaintiff. In re Stac Elecs. Sec. Litig.,

89 F.3d 1399, 1403 (9th Cir. 1996)-, Jones v. General Elec. C, 87 F.3d 209,211 (7th Cir.

1996). Only if no possible construction of the alleged facts will entitle Plaintiff to relief

should the court grant Defendants motion. Hishon v. King & Spalding, A61 U.S. 69, 73,

104 S.Ct. 2229, 2232 (1984). If the factual allegations in Plaintiffs complaint support any

legal theory that entitles Plaintiff to some relief, the court should overrule Defendant's

motion.
 7:18-cv-00523-DCC         Date Filed 10/12/18       Entry Number 111         Page 2 of 11




                          ARGUMENT AND AUTHORITIES

    I. The Magistrate disregard the letters sent to Transunion and the complaint
                    requesting specifically what is required by law.

In writing, I was requesting ALL INFORMATION in my consumer file at Trans Union as
of the date that you receive this letter regardless of how or where it is stored; pursuant to
15 U.S. Code 1681g(a)(l). See exhibit/attachments

1. Pursuant to 15 U.S. 1681g(a)(2), all sources of information in my consumer file at
Trans Union.

It's very clear what I asking for, which is ANY & ALL information in my me no
matter what it is or where it's being stored. Which should include any and all
information store on their TLO xp data collecting platform and all of my mailed
correspondent such dispute letters, their reinvestigation forms ACDV & AUD to
and from furnisher referencing to dispute items on my credit report etc.,.

2. Pursuant to 15 U.S. 1681g(a)(3)(A), the identification of each person that procured a
consumer report on me from Trans Union.

Transunion didn't send all persons that procured or request my report from
Transunion within 12 months from my request.

3. Pursuant to 15 U.S. 168lg(a)(3)(B), the name, trade name, address, and telephone
number of each person identified under 15 U.S. 168lg(a)(3)(A).

Transunion didn't provide all the names, address and phone numbers of all parties
was reporting or procured my consumer report.

4. Pursuant to 15 U.S. 168lg(a)(4), the dates, original payees, and amounts of any checks
in my consumer file at Trans Union used to adversely characterize me.

This means any and all information that Transunion used to adversely characterize
me.

5. Pursuant to 15 U.S. 168lg(a)(5), a record of all inquiries received by Trans Union in
the year preceding the receipt of this request that identified me in connection with a credit
or insurance transaction that I did not initiate.

Didn't receive record of all the inquiries received by Trans Union pertaining to me
within the 12 month of my initial request for my full file disclosure, because there
were inquiries on my Transunion credit report that I don't recognize. And I didn't
applied or initiate any credit or insurance within 12 month of request for my
consumer full me disclosure from the Transunion
7:18-cv-00523-DCC          Date Filed 10/12/18      Entry Number 111        Page 3 of 11




My request for a full file disclosure was to include all obsolete and archived information
as permitted by the Fair Credit Reporting Act. This means all obsolete and archived
information that Transunion may be still holding on to that were deleted, was
removed, disputed and then removed. Which should include all data, information
provided from Transunion TLOxp platform

Attachments/exihibits enclosed:
1. Both letters sent to Trans Union
2. 13 certified mail receipts - proof where I sent several correspondent disputing things on
my credit report.
3. Copy of my credit report showing several inquiries - where I don't have knowledge of
the individuals or company requesting my report. They should have proof of their
permissible purpose.
4. Copy of Trans Union Request for Personal Credit Report. Shows that Trans union
collects more information from consumer outside of what the have on credit report. You
will see where they ask for email address, Driver License Number etc.

*I have sent them copy of the my driver license and social security card for verification.

In my request for my consumer full file disclosure, NONE of the above attachments was
forward to me. And each request BYLAW says any and ALL information in my file - I
have right to review for accuracy.

It was very clear in 2 nd letter to the Trans Union that what they sent to me was NOT a

full file disclosure. See exhibit & attachments. What Plaintiff received was copy of his

credit report, which is the terminology used by Trans Union. Credit report is just one type

of disclosure. My response was asking for something other than a credit report. Trans

Union credit report doesn't equate to full consumer file disclosure. If Trans Union didn't

have no other information in its files relating to Mr. Gavin, they should have categorically

State that in their motion to dismiss.

Magistrate report referencing FCRA purpose to ensure the fair and accurate of credit

report, BUT, my issues have nothing to do with disputing the accuracy of my credit

report. My request was to obtain my consumer full file disclosure for my review to ensure

that full consumer file is accurate. Remember credit report & consumer disclosure are
7:18-cv-00523-DCC           Date Filed 10/12/18     Entry Number 111        Page 4 of 11




totally different.


 II. The Magistrate has failed to allow the discovery to be completed and has NOT
                review Transunion responses to Plaintiff discovery

Plaintiff receive response to Admission on or about July 26, 2018. Its very clear that

Transunion is NOT being truthful to courts. The attached documents/exhibits, Trans

union own webpage's, their data collecting software TLO xp, is very clear indication that

Trans union does in fact store, collect data & information that was not provided to the

Plaintiff at the time of his request.

REQUEST FOR ADMISSION 1. Admit or Deny that Transunion has been collecting
data on Plaintiff since 2001

Response: Trans Union admits that it began maintaining a credit file related to
Plaintiff since March 1, 2001

REQUEST FOR ADMISSION 3. Admit or Deny that Transunion sells information that
they collect on Plaintiff to other 3rd parties for profit.

Response: Tran Union admits that it sells consumer reports pursuant to contracts
and agreements with subscribers. Trans Union denies remainder of Request for
Admission No. 3.

REQUEST FOR ADMISSION 5. Admit or Deny Transunion has more data,
information on plaintiff then what is on his credit report.

Response: Tran Union denies Request for Admission No.5

REQUEST FOR ADMISSION 6. Admit or Deny That there is difference between to
Credit Report & Consumer File Disclosure.

Response: Trans Union admits Request for Admission No. 6

REQUEST FOR ADMISSION 10. Admit or Deny that Credit Report is NOT a
Consumer File

Response: Tran Union admit Request for Admission for No. 10
 7:18-cv-00523-DCC         Date Filed 10/12/18       Entry Number 111        Page 5 of 11




REQUEST FOR ADMISSION 14. Admit or Deny if Transunion collect more data or
information then what shown or given in Plaintiff Credit Report.

Response: Trans Union denies Request for Admission No. 14


REQUEST FOR ADMISSION 15. Admit or Deny that Transunion gives 3 rd parties
whom requesting information on consumer more data & information then they would
give a consumer.

Response: Trans Union denies Request for Admission No. 15

REQUEST FOR ADMISSION 19. Admit or Deny that Tranunion collect any of the
data on consumers including criminal, rental history, driver records, banks accounts, and
evictions

Response: Trans Union denies Request for Admission No. 19

REQUEST FOR ADMISSION 20. Admit or Deny that Transunion collects more then
credit history or credit information on consumers

Response: Trans Union denies Request for Admission No. 20

During the discovery, Plaintiff uncover that Transunion is indeed selling, storing
consumer data for profit that is not provide to me as consumer upon 2 request.
Transunion sells to 3rd parties a data collecting platform/software called TLOxp, which
compile data and information on consumers.

TLOxp is powered by TransUnion. TLOxp was acquired by TransUnion in 2013.

Transunion possess and SELLS this platform/software called TLOxp. And on their
website in clearly states its capabilities and storing and collecting data and information on
consumers. Plaintiff has ev_ery right to see ALL information they are storing, collecting
and selling to 3rd parties, so Plaintiff can validate its accuracy.

https://www.tlo.com/about-tloxp
Here information on their webpage:

Your report says it all
Names, addresses, aliases, emails, phones, places of employment, Bankruptcies, liens,
assets, criminal histories, social media profiles, Map relationships between a subject and
relatives/associates (a TLOxp exclusive feature!)

TLOxp is updated every day
Daily updates ensure you receive the most current and reliable data points available.
7:18-cv-00523-DCC           Date Filed 10/12/18       Entry Number 111         Page 6 of 11




lbat's why companies and organizations across the U.S. harness the power of
TransUnion's industry-leading search and locating tool to:

Locate subjects in the U.S., Puerto Rico and Guam
Enhance due diligence practices
Mitigate risk more efficiently and effectively
Skip trace individuals to speed the collections process
Improve right party contact rates to help avoid compliance issues
Prevent and combat individual and corporate fraud
Authenticate individuals and businesses
Recover assets faster with less legwork
And much more

https://www.tlo.com/searches-and-reports

Here information on their webpage:

People and asset searches
TLOxp® can search and locate virtually any individual, anywhere in the U.S., including
U.S. territories such as Guam and Puerto Rico. The information you receive about
individual subjects is rich and constantly updated, including:
360° profile-From basic information like names, phones, emails and address to detailed
data on employment, aliases, assets, criminal history, bankruptcies and much more.

Partial data searches-You can enter partial information from addresses, SSNs, telephone
numbers and more. Search by location radius or age range. Even enter a phonetic name
spelling, and TLOxp narrows the search to the fewest possible options. You won't believe
how much this unique feature reduces legwork.

Plaintiff knows Transunion collect, stores, and sells their data collecting

platform/software TLOxp, which confirm why requesting copy of consumer full file

disclosure was necessary. Plaintiff is entitled to see ALL information that Trans Union

holding, or in their possession no matter where is stored or located. In effort to ensure that

all the information that Transunion is collecting, storing and selling to 3rd parties are

correct & accurate

https://www.tlo.com/collections

Access over 10,000 data sources in TLOxp to help you recover debt faster, easier and
more effectively
7:18-cv-00523-DCC          Date Filed 10/12/18       Entry Number 111         Page 7 of 11




TLOxp® provides industry-leading and actionable right party contact information to help
improve your collections process. TLOxp's linking algorithms work to deliver a 360-
degree report detailing the information needed to skip trace a subject. Tap into an
intuitive interface to search and view collections criteria including current phone
numbers, addresses, relatives and places of employment.
With TLOxp, you have the ability to customize searches and select a plan that best
supports your agency's objectives. Configure data and reports for the broadest possible
search options, or narrow the scope while maintaining flexibility.
Customizable features and potential benefits include:
Control access for individual collectors
Create customized reports for your selected search criteria
Minimize errors
Shorten the collections lifecycle
Support regulatory compliance
Drive higher recovery rates
Improved rates for locating and contacting the right party


              III. The Magistrate failed understand the difference from
             Credit report/Credit f"Ile and Consumer Full File Disclosure.

In its arguments for dismissal Trans Union immediately begins by conflating the

words disclosure and credit report (disclosure/credit report) by arguing they are

synonymous. Nowhere in the FCRA is the term credit disclosure/credit report used. A

Credit report is a disclosure of course... of credit information. That does not mean it is

necessarily a disclosure of all information held in a consumer s file at a certain time. The

plain language of the FCRA requires, among other obligations, that CRA's clearly and

accurately disclose" to a requesting consumer [a]ll information in the consumer's file at

the time of the request. 15 U.S.C. § 1681g(a)(l). FCRA defines "file as "all of the

information on that consumer recorded and retained by a consumer reporting agency

regardless of how the information is stored. Icl.§ 1681a(g). The United States Court of

Appeals for the Seventh Circuit has found that "[t]he term file' denotes all information on

the consumer that is recorded and retained by a consumer reporting agency that might he
 7:18-cv-00523-DCC          Date Filed 10/12/18      Entry Number 111         Page 8 of 11




furnished, or has been furnished, in a consumer report on that consumer." Gillespie v.

Trans Union Corp., 482 F.3d 907,909 (7th Cir.2007) (emphasis in original) (citing 16

C.F.R. pt. 600, app. § 603). The Seventh Circuit has held that, although a consumer's

"entire file need not be disclosed upon request, "complete copies of their consumer

reports" must be disclosed upon request. Id. The United States Court of Appeals fo the

Third Circuit has ruled that a CRA may not evade disclosure requirements by, for

example. contracting with a third party to store and maintain information that would

otherwise clearly be part of the consumer s file and is included in a credit report, Cortez

v. Trans Union, LLC, 617 F.3d 688, 711 (3d Cir.2010), or by using "[c]orporate

organization, reorganization, structure, or restructuring." to circumvent reporting

requirements. 12 C.F.R. § 1022.140(a). Jones v. Equifax No. 3:15-cv-112-RJC-DSC

United States District Court, W.D. North Carolina, Charlotte Division April 11, 2016.

Defendant's argument has no merit when looking at the plain language of the statute and

case law.

Plaintiff wanted to obtain his full consumer file disclosure to obtain all information

recorded and maintained in Defendants files and/or databases about him as 15 U.S.C. §

168lg(a)(l) states he is entitled to. Every consumer reporting agency shall, upon request,

and subject to§ 168lh(a)(l) of this title, clearly and accurately disclose to the consumer

all information in the consumer's file at the time of the request. 15 U.S.C. § 168lg(a)(l)

In response to his very specific (2) request for his full consumer file disclosure Plaintiff

received a document which stated it was a Trans Union Personal Credit Report with a

mere 5 pages of consumer information which was not responsive to his request for ALL

information in his file as requested. Statue makes it very clear any & all information that
 7:18-cv-00523-DCC          Date Filed 10/12/18       Entry Number 111          Page 9 of 11




handle or in their possession.

15 U.S.C. § 168lg(a)(l) requires that ALL information in the possession of a CRA at

the time of a consumers proper request be disclosed in response to that request. Nowhere

in § 1681 g does the statute limit that information to the scope of credit or credit related

data which may be included in a conventional credit report. The plain language of the

statute clearly states ALL information regardless of its nature must be provided other than

clearly ancillary information excluded by§ 168lg(l)(B) which Plaintiff clearly did NOT

request.

It was obvious to Plaintiff that information was being withheld by Defendants rather

than being disclosed as required by the FCRA. Every consumer reporting agency shall,

upon request, and subject to§ 168lh(a)(l) ofthis title, clearly and accurately disclose to

the consumer all information in the consumers file at the time of the request. 15 U.S.C. §

168lg(a)(l) (emphasis added) Defendants have deliberately, intentionally and in violation

of the law refused to provide all information in their file(s)/databases that relates directly

to Mr. Gavin.

Upon information and belief Trans Union have far more information relating to

Plaintiff in their file(s) and/or database(s) including archived information beyond that

which Plaintiff has ever had access to or had the opportunity to review for accuracy and is

provided to others when they make a request for consumer information on him. This

information has been properly requested by Plaintiff multiple times and is required to be

disclosed under 15 U.S.C. § 1681g(a)(l) when a proper request is made by a consumer

such as Mr. Mack. Every consumer reporting agency shall, upon request, and subject to §
7:18-cv-00523-DCC          Date Filed 10/12/18       Entry Number 111         Page 10 of 11




168lh(a)(l) ofthis title, clearly and accurately disclose to the consumer all information in

the consumers file at the time of the request. 15 U.S.C. § 1681g(a)(l)

Because Plaintiff has not had access to that undisclosed information he has therefore

had no opportunity to review it and dispute the accuracy of it if it is false yet it may be

provided to potential creditors, housing providers, insurers and employers without his

knowledge and is purposely and illegally concealed from him. Plaintiff has the right to

disclosure of that information BY LAW when it is properly requested which was clearly

the case here and all Defendants failed to provide the proper full consumer file

disclosures after a very unambiguous request was made for it multiple times.


                                      CONCLUSION

For the forgoing reason, the court should reject the Magistrate Judge's Report and

Recommendation to deny the motion to dismiss the Plaintiff for failure to state a claim

                    to move forward its merits toward trial.



Earl Gavin
300 Marion Ave
Gaffney SC 29341




Date: October 6, 2018
7:18-cv-00523-DCC     Date Filed 10/12/18   Entry Number 111     Page 11 of 11




                          Case No 7:18-cv-00523-DCC-JDA


                        CERTIFICATE OF SERVICE

This is to certify that a true and correct copy of the foregoing document was

served on the parties listed below via email on the date below


Counsel for Transunion.
Quilling, Selander, Lownds,
James Acosta
Winslett & Moser, P.C.,
6900 N. Dallas Parkway
Suite 800
Plano, TX 75024
E-mail: jacosta@qslwm.com
Website: www.qslwm.com
